 MILLWRIGHTS'LOCALUNION NO.1357491SMillwrights'Local UnionNo. 1357, UnitedBrother-hood of Carpenters and Joiners of America,affiliat-ed withAFL-CIO andBuilding TradesCouncil Iand Memphis Publishing Company 2 and Interna-tionalAssociation ofMachinists and AerospaceWorkers,AFL-CIO,DistrictLodge No.135 andLocal No.167 of the International Association ofBridge,Structural and OrnamentalIronWorkers,AFL-CIO .2 Cases 26-CD-113 and 26-CD-118September22, 1975DECISIONAND DETERMINATION OFDISPUTEBY MEMBERS FANNING,JENKINS,AND PENELLOThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, follow-ing chargesfiled by Memphis Publishing Company,allegingthatMillwrights' Local Union No. 1357,United Brotherhood of Carpenters and Joiners ofAmerica, affiliatedwithAFL-CIO and BuildingTrades Council,hereincalledMillwrights, violatedSection 8(b)(4)(D) of the Act byengagingin certainproscribed activity with an object of forcing or re-quiring George R. Hall, Inc., herein called Employer,to assigncertain work to employees represented byMillwrights rather than to employees represented byInternationalAssociation of Machinists and Aero-spaceWorkers, AFL-CIO, District Lodge No. 135,hereincalledMachinists or District Lodge No. 135,and Local No. 167 of the International Associationof Bridge,Structuraland Ornamental Iron Workers,AFL-CIO,hereincalled Iron Workers, respectively.Pursuantto notice, a hearing was held beforeHearing Officer Melvin L. Ford on July 1-3, 1975.The Employer, Millwrights, Machinists, and the In-ternationalAssociation of Machinists and AerospaceWorkers, AFL-CIO, a party ininterestin this pro-ceeding,appeared at the hearing and were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to adduce evidence bearingon theissues.Thereafter, the Employer and Mill-wrights filed briefs.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated its au-thority in this proceeding to a three-member panel.The Board has reviewed the rulings of the HearingOfficer made at the hearing and finds that they arefree fromprejudicial error. They are hereby affirmed.The name of Respondent appears as amended at the hearing.2 Iron Workers and Memphis PublishingCompany,despite adequate no-tice, entered no formal appearances at the hearing.Upon the entire record in this case, the Boardmakes the following findings:1.THE BUSINESS OF THE EMPLOYERThe parties stipulated to the following facts: TheEmployer, a corporation with its principal office lo-cated in Cleveland, Ohio, is engaged in business as acontractor.During the 12 months preceding thehearing it purchased and received at the Memphis,Tennessee, jobsite goods and materials valued in ex-cess of $50,000 directly from suppliers located out-side the State of Tennessee.Memphis Publishing Company, a corporation withits principal place of business in Memphis, Tennes-see, isengaged in the printing, distribution, and saleof daily morning and evening newspapers. Duringthe 12 months preceding the hearing it had a grossvolume of business in excess of $200,000 and re-ceived at its Memphis, Tennessee, location productsvalued in excess of $50,000 from points located out-side the State of Tennessee.J.A. Jones Construction Company, a corporationwith its principal office in Charlotte, North Carolina,is engaged in the construction business as a generalcontractor.During the 12 months preceding thehearing it has received at the Memphis, Tennessee,jobsite goods and materials valued in excess of$50,000 directly from points located outside the Stateof Tennessee.Accordingly, we find that the Employer, MemphisPublishing Company, and J. A. Jones ConstructionCompany are engaged in commerce within the mean-ing of Section 2(6) and (7) of the Act, and that it willeffectuate the purposes of the Act to assert jurisdic-tion herein.II.THE LABOR ORGANIZATIONS INVOLVEDThe parties stipulated, and we find, that Mill-wrights,Machinists, and Iron Workers are labor or-ganizations within the meaning of Section 2(5) of theAct.III.THE DISPUTEA. Background and FactsSometime prior to the dispute, Memphis Pub-lishing Company engaged J. A. Jones ConstructionCompany as its general contractor to construct a newaddition to its existing facility in Memphis, Tennes-see.Thereafter,Memphis Publishing Company en-tered into a contract with the Employer to installnewspaper printing presses and newspaper printing220 NLRB No. 89 492DECISIONSOF NATIONALLABOR RELATIONS BOARDplant equipment, including a conveyor belt systempany in Memphis, Tennessee .4and related items, within the pressroom and mail-room of the addition to be constructed. Subsequent-ly,upon the commencement of work at the Mem-phis, Tennessee, jobsite, the Employer assigned thework of unloading, rigging, and setting into positionthe aforementioned equipment to employees repre-sented by Iron Workers and assigned the assembly,leveling, and precision work involved in the installa-tion of such equipment to employees represented byMachinists.The parties stipulated,with respect to Case26-CD-113, that on or about February 11, 1975,O. K. Robinson, business representative of Mill-wrights, orally informed Maurice C. Moore, projectmanagerfor J.A. Jones Construction Company, andWilliam O. Smith, job superintendent for the Em-ployer, that Millwrights claimed the work of install=ing the printing presses at the Memphis PublishingCompany jobsite and, thereafter, established a picketin support of that claim.With respect to Case26-CD-118, the parties stipulated that on or aboutJune 3, 1975, Robinson orally informed both Mooreand Smith that Millwrights claimed the work thenbeing performed on the conveyor belt system andrelated equipment and thereafter established a picketbearing the following legend:The conveyors and other machinery other thanprinting presses being installed on this job byGeorge R. Hall, Inc. with machinists comes un-der the jurisdiction of Millwrights Local UnionNo. 1357.3The parties further stipulated thatMillwrights'claims to the work and picketing in support thereofinCases 26-CD-113 and 26-CD-118, respectively,give the Board reasonable cause to believe that Mill-wrights has violated Section 8(b)(4)(D) of the Act.B. The Work in DisputeThe work in dispute consists of the assembly, level-ing, and precision work involved in the installation ofnewspaper printing presses and newspaper printingplant equipment, including a lap-stream conveyorbelt system and related items, within the addition tothe existingfacility of the Memphis Publishing Com-3 Subsequent to the filing of the chargein Case 26-CD-I 13, Millwrightsdisclaimed that portionof the workinvolving the installation of the newspa-per printing presses being performed at the,lobsite bymachinists and there-after the charge in that case was withdrawn with the approval of the Re-gionalDirector.However,following the filing of the charge in Case26-CD-118,Millwnghts withdrew its disclaimer,whereupon the RegionalDirector rescindedhis prior approvalof the withdrawal of the charge inCase 26-CD-113 and orderedthe consolidation of Cases26-CD-113 and26-CD-118 for purposes of hearing.C. Contentions of the PartiesThe Employer and Machinists take the positionthat the Employer'sassignmentof the disputed workisconsistentwith the collective-bargaining agree-mentbetween the Employer and the InternationalAssociation of Machinists and Aerospace Workers,AFL-CIO, as well as certain local agreements be-tween the Employer and District Lodge No. 135. TheEmployer further contends that its assignment isconsistentwith its past practice and industry prac-tice,and that the factors of relative skills and econo-my of operations favor an award of the disputedwork to employees represented by Machinists. TheEmployer additionally argues that any award hereinshould not be limited to the work in dispute, butrather should also encompass similar work to be per-formed at the Memphis, Tennessee, jobsite in thenear future.Millwrights contends primarily that the factor ofareapractice favors an award of the work in disputeto employees represented by it. It further argues that,inasmuch as the localagreementsbetween the Em-ployer and Machinists have not been signed by theEmployer, the Employer, in effect, has no agreementwith Machinists so as to require it to assign the dis-puted work to machinists. Finally, Millwrights con-tends that the Board should make separate awardswith respect to the installation of the newspaperprinting presses and installation of the conveyor beltsystem and related equipment, respectively.D. Applicability of the StatuteBefore the Board may proceed with a determina-tion of dispute pursuant to Section 10(k) of the Act,itmust be satisfied that there is reasonable cause tobelieve that Section 8(b)(4)(D) has been violated, andthat there is no agreed-upon method for the volun-tary settlement of the dispute.As stated above, the parties stipulated that Mill-wrights presented claims for the disputed work to of-ficials of both the Employer and J. A. Jones Con-structionCompany and established pickets insupport of those claims. The parties further stipulat-ed that Millwrights conduct herein gives the Boardreasonablecauseto believe that Millwrights has vio-lated Section 8(b)(4)(D) of the Act. Based on the4 Although Millwrights initially also claimed the work of unloading, rig-ging,and setting into position the newspaper printing presses and conveyorbelt systemwhich the Employerhas assigned to employees represented byIron Workers,at the hearing Millwrights conceded that such work fell with-in thejurisdiction of Iron Workers and effectively disclaimed any interesttherein. MILLWRIGHTS'LOCAL UNIONNO. 1357493foregoing, and the record as a whole, we find thatMillwrights sought to force or require the assignmentof the disputed work to employees represented by itrather than to employees represented by Machinists.Accordingly, we find that reasonable cause exists tobelieve that Millwrights violated Section 8(b)(4)(D)of the Act.No party contends, and the record discloses no ev-idence showing,that an agreed-upon method for thevoluntary adjustment of the instant dispute exists towhich all parties are bound. Accordingly, we findthat the dispute is properly before the Board for de-termination under Section 10(k) of the Act.E.Merits of the DisputeSection 10(k) of the Act requires the Board tomake an affirmativeaward of the disputed work af-ter giving due consideration to various relevant fac-tors.1.Certification and collective-bargainingagreementsNeither Millwrights nor Machinists has ever beencertified as collective-bargaining representative for aunit of the Employer's employees. The Employer hasno collective-bargaining agreement with Millwrights.The Employer, however, has a current collective-bar-gaining agreement with the International Associationof Machinists and Aerospace Workers which specifi-cally covers the work in dispute. That agreement alsocontains a provision entitled "Working Rules,"which reads as follows:In all instances, the employer shall assume theworking rules with regard to hours of work,wage rates,paid holidays, vacations, pensions,insurance, and fringe benefits as provided for inthe working rules of the union and/or its affiliat-ed district or local lodge, and whose territory heisworking.Pursuant to this agreement Machinists,by letter dat-ed February 5, 1975, provided the Employer with acopy of the working rules adoptedin itsjurisdictionand, subsequently, by letter dated May 15, 1975, sentto the Employer a revised copy of its working rules.Although the Employer and Machinists apparentlydid not formally execute an agreement with respectto these local working rules,it is clear that the Em-ployer viewed its collective-bargaining agreementwith the International Union as requiring it to assignthe disputed work to employees represented by Ma-chinists and to apply such working rules to them. Wetherefore find that the Employer's agreement withthe International Union, when considered in light ofthe Employer's interpretation of that contract in hir-ing employees represented by Machinists, and partic-ularly in view of the fact that that agreement specifi-cally covers the disputed work, favors the Employer'sassignment.'2.Employer's past practice, assignment, andpreferenceIt is undisputed that, since it commenced opera-tions some 20 years ago, the Employer, with the ex-ception of two projects, has consistently assigned thework in dispute to machinists. The Employer's pre-dominantpastpractice,therefore,favorstheEmployer's assignment.At the hearing the Employer, through the testimo-ny of its president, expressed its preference that thedisputed work be awarded to employees representedby -Machinists.While we do not afford controllingweight to this factor, we find that it tends to favor anaward of the disputed work to employees representedby Machinists.3.Area and industry practiceMillwrights presented testimony that it is the gen-eral practice for contractors and companies withintheMemphis,Tennessee,and Midsouth areas to uti-lizemillwrights to perform the installation and as-sembly of heavy industrial equipment and conveyors,including the installation of printing presses and re-lated conveyor systems.None of these projects, how-ever,appear to have involved the installation of thespecific types of newspaper printing presses and con-veyor belt system involved herein.Furthermore, theEmployer presented undisputed testimony that it hasutilized machinists to perform work similar to that indispute here on projects in Chattanooga, Knoxville,Kingsport,and JohnsonCity,Tennessee, and that,for at least the past 14 years, Memphis PublishingCompany has exclusively utilized machinists to per-form the work of installing newspaper printing press-es and conveyor systems at its facility.We thereforefind that the evidence with respect to area practice isinconclusive.The Employer presented uncontradicted testimonythat it, as well as the other three large companieswhich specialize in the installation of newspaperprinting presses and related conveyor systems on anationwide basis,has consistently utilized machiniststo perform the assembly, leveling, and precision work5International Associationof Machinists Local1366(Copolymer Rubberand Chemical Corporation),167 NLRB 916, 917-918 (1967). 494DECISIONSOF NATIONALLABOR RELATIONS BOARDinvolved in such projects. We find, therefore, that thefactor of industry practice favors an award of thedisputed work to employees represented by Machin-ists.4.Relative skills and economy of operationsThe Employer presented testimony that the print-ing presses and lap-stream conveyor belt systems in-volved herein are used almost exclusively by largenewspaper publishing companies and are signifi-cantlymore sophisticated than generally similartypes of equipment used in other industries.In thisregard,the Employer presented undisputed evidencethat the installation of such equipment involves, atleast in part,the utilization of specially adapted pre-cision instruments.The Employer,through the testi-mony of its president,expressed its position that,based on its experience on other projects involvingwork similar to the disputed work,it is persuadedthat machinists generally possess the requisite skillsto perform such work in a competent manner and,specifically,that it has been satisfied with the workperformance of its machinists at the Memphis, Ten-nessee,jobsite.The record also discloses that some,but not all, of the machinists currently employed atthe jobsite have had prior experience in the use of thespecially adapted precision instruments.Millwrights presented testimony that the printingpresses and conveyor system involved herein are notsignificantly different than those which millwrightshave installed in various heavy industrial plants andsmall newspaper publishing companies in the past.However, Millwrights presents no specific evidencethat employees represented by it have in fact in-stalled the particular type of equipment herein in-volved.Millwrights further adduced evidence thatemployees representedby ithave had extensive ap-prenticeship training and experience in the use ofprecision tools which enable them to work at toler-ances less than one-thousandth of an inch.Further-more,at the hearing the Employer presented no evi-dence that employees represented by Millwrights donot possess the skills necessary to perform the disput-ed work in a competent manner,but rather,throughthe testimony of its president,merely took the posi-tion that it was unfamiliar with the skills possessedby these employees.We therefore find that the factorof relative skills is not determinative.The Employer contends that the factor of econo-my of operations favors its assignment of the work indispute.In this regard,the Employer relies primarilyon the testimony of its president that an award of thedisputed work to employees represented by Mill-wrights "would probably" require it to bring an addi-tional supervisor from its Cleveland,Ohio, office totheMemphis,Tennessee,project in order to providefurther training for the millwrights,thereby resultingin delay in the completion of the project.However,inasmuch as the Employer'spresident conceded atthe hearing that he was unfamiliar with the skills pos-sessed by the employees represented by Millwrights,it is unclear as to what degree,if any,an award of thedisputed work to millwrights would necessitate addi-tional training for these employees.We find,there-fore,that the factor of economy of operations doesnot aid us in making a determination of the dispute.F. Scope of the AwardAt the hearing Millwrights stated its position thatthe Board should make separate awards of the workinvolving the installation of the newspaper printingpresses and the installation of the conveyor belt sys-tem. The Employer urges that a single award encom-passing all aspects of the work in dispute is appropri-ate. In this regard,the record clearly discloses thatthe newspaper printing presses,the conveyor beltsystem,and the related equipment are functionallyinterrelated and are marked by a high degree of inte-gration both electrically and mechanically.Further-more,the factors which we have discussed above inmaking our determination of dispute herein are fullyapplicable to all aspects of the disputedwork. Ac-cordingly,we shall make a single award of the workin dispute.The Employer requests that the Board issue anaward assigning this general category of disputedwork to machinists on the grounds that it has beenengaged by Memphis Publishing Company to per-form similar work at the jobsite in the near future,including the removal of certain mailroom equip-ment from the latter's present facility and the instal-lation and integration of that equipment with theequipment currently being installed by the Employerin the new addition,and that a similar dispute is like-ly to recur over such work. We find merit in thiscontention and, accordingly, our determination willinclude any similar disputed work done or to be doneby theEmployer at the Memphis,Tennessee, job-site.'ConclusionUpon the record as a whole,and after full consid-eration of all relevant factors involved,we conclude6Cf.Local 825A, 825B, 825C, 825D,InternationalUnion of Operating En-gineers,AFL-CIO (Humble Oil& Refining Company),195 NLRB 322, 324(1972);SheetMetal Workers'International Association,Local Union No 223.AFL-CIO (CentexWinstonCorporation),193 NLRB 406, 408(1971). MILLWRIGHTS'LOCAL UNION NO. 1357that the Employer's employeesrepresented by Ma-chinists are entitledto perform the work in dispute.We reach thisconclusionupon the facts that suchassignment is consistentwith the Employer's pastpracticeand is inaccord with the interpretation giv-en by the Employer to its current contractual agree-ment withthe InternationalAssociation of Machin-istsandAerospaceWorkers,AFL-CIO; suchassignment is consistentwith industry practice andnot clearlyinconsistentwithareapractice; the em-ployeesrepresentedby Machinists possess the requi-site skillsto perform the work; and the assignment isconsistentwith the Employer's preference. Accord-ingly,we shall determinethe dispute before us byawarding the work in dispute to the Employer's em-ployeesrepresentedby Machinists, but not to thatUnion oritsmembers.The present determinationcoversthe existingjurisdictional dispute and anysimilardisputed work done or to be done by the Em-ployer at the Memphis, jobsite.DETERMINATION OF DISPUTEPursuant to Section10(k) of the National LaborRelationsAct, asamended, and upon the basis of theforegoing findingsand the entire record in this pro-ceeding, the National LaborRelationsBoard makesthe following Determination of Dispute:4951.Employees of George R. Hall, Inc., who arecurrently represented by International Association ofMachinists and Aerospace Workers, AFL-CIO, Dis-trictLodge No. 135, are entitled to perform the as-sembly, leveling, and precision work involved in theinstallation of newspaper printing presses and news-paper printing plant equipment, including a lap-stream conveyor belt system and related items, andall other similar work done or to be done by GeorgeR. Hall, Inc., at the jobsite of the Memphis Pub-lishing Company, Memphis, Tennessee.2.Millwrights'LocalUnion No. 1357, UnitedBrotherhood of Carpenters and Joiners of America,affiliated with AFL-CIO and Building Trades Coun-cil, is not entitled by means proscribed by Section8(b)(4)(D) of the Act to force or require George R.Hall, Inc., to assign the above work to employeesrepresented by it.3.Within 10 days from the date of this Decisionand Determination of Dispute, Millwrights' LocalUnion No. 1357, United Brotherhood of Carpentersand Joiners of America, affiliated with AFL-CIOand Building Trades Council, shall notify the Re-gional Director for Region 26, in writing, whether ornot it will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b)(4)(D) ofthe Act, to assign the work in dispute to employeesrepresented by Millwrights rather than to employeesrepresented by Machinists.